        Case
         Case1:20-cv-07344-KNF
              1:20-cv-07344-KNF Document
                                 Document36-1 Filed08/29/21
                                          37 Filed  08/27/21 Page
                                                              Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT RITCH, M.D. AND ROBERT RITCH,
M.D., LLC,                                                          20 Civ. 7344 (KNF)
                Plaintiffs,
                                                                         ORDER
               -against-

NEW YORK EYE AND EAR INFIRMARY and
JAMES C. TSAI, MT. SINAI,

                       Defendants.


       The parties submit this proposed discovery plan pursuant to the Court's Order, dated July

30, 2021:

       1.      All discovery to be initiated so as to be completed on or before January 3, 2022.

       2.      Any dispositive motion shall be filed on or before February 2, 2022.

       3.      The response to any such dispositive motion and any reply shall be made in

accordance with Local Civil Rule 6.1 of this court; and

       4.      If no dispositive motion is made, the parties shall submit their joint pretrial order

to the Court on or before February 2, 2022. That document must conform to the requirements

for such an order that are found in the Court's Individual Rules of Practice.

Date: New York, New York                                   SO ORDERED:
      August 29, 2021
